DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/06/2021 has been entered.  Therefore, claims 1-14, 16 and 17 are pending for consideration following applicant’s amendment filed 7/06/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 6a and 6b (supplied on the amended drawings filed 2/12/2021).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
Claim Objections
Claim 1 is objected to because of the following informalities:  “opposite side of the elastically expansible chamber the elastically expansible chamber” (line 8 of the claim) should be “opposite side of the elastically expansible chamber, the elastically expansible chamber” (i.e. the insertion of a comma between phrases).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the housing" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 5-10, 12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goof (US Patent 4071039).
Regarding Claim 1, Goof discloses (Figures 5 and 6 especially) a fluid pressure regulator comprising: at least one fluid inlet conduit (inlet conduit coupled to the portion upstream of 114 in the embodiment described in col. 6, line 60 - col. 7, line 2) for connection to a pressurised fluid source (the inlet conduit at least capable of being connected to a pressurised fluid source at the inlet end thereof); an outlet conduit (outlet conduit downstream of 112); and an elastically expansible chamber (chamber defined by elastically deformable portion 112 as shown in Figure 6 especially) arranged between and fluidly connected in series to the at least one fluid inlet conduit (inlet upstream of 114) and the outlet conduit (outlet conduit downstream of 112), such that the elastically expansible chamber is configured to receive fluid from the fluid inlet conduit (via the bend portion shown in Figure 6) at one side of the elastically expansible chamber (on the right side as shown in Figure 6) and to expel fluid to the outlet conduit at an opposite side of the elastically expansible chamber (on the left side as shown in Figure 6) the elastically expansible chamber being configured to elastically deform the at least one fluid inlet conduit upon expansion (via plunger 13) to modify the cross sectional area of the at least one fluid inlet conduit (as shown in Figure 6; expansion 112 modifies the cross sectional area of the inlet conduit at 114).
Regarding Claim 5, Goof further discloses the elastically expansible chamber (chamber defined by elastically deformable portion 112 as shown in Figure 6 especially) comprises at least one deforming element (plunger 13) on an external surface thereof (13 attached to the external surface of the chamber defined by 112) for engaging a respective fluid inlet conduit (13 engages the fluid inlet conduit at 114).
Regarding Claim 6, Goof further discloses a housing (12, 12’) surrounding the at least one fluid inlet conduit and the outlet conduit (as shown in Figure 5).
Regarding Claim 7, Goof further discloses the housing (12, 12’) comprises at least one anvil element on an internal surface thereof (solid surface of 12 opposite from plunger 13 forms an anvil element) opposed to the deforming element (opposed to plunger 13) whereby the fluid inlet conduit is deformed between the deforming element and the anvil element (as shown in Figure 6).
Regarding Claim 8, Goof is seen as further disclosing the expansible chamber comprises a balloon (chamber defined by elastically deformable portion 112 as shown in Figure 6 especially is seen to be readable as a “balloon” in at least the same manner as achieved by applicant’s device, which includes an expansible chamber having an inlet and an outlet; the term “balloon” as claimed does not define any particular shape and is seen to merely require a structure capable of increasing and decreasing in size).
Regarding Claim 9, Goof further discloses the expansible chamber (chamber defined by elastically deformable portion 112 as shown in Figure 6 especially) comprises a non-expansible portion (the portion of 112 abutting housing 12’ does not 12’ as shown in Figure 6) and at least one expansible portion (the portion of 112 abutting 110 is an expansible portion as 110 is movable), wherein each of the at least one expansible portions is configured upon expansion to modify the cross sectional area of a respective one of the at least one fluid inlet conduits (via plunger 13 as described above).
Regarding Claim 10, Goof further discloses the expansible chamber comprises a flexible material (the tube is a resilient material seeking a circular shape; col. 5, lines 54-58).
Regarding Claim 12, Goof is seen as further disclosing the pressure regulator is additively manufactured (the recitation that the regulator is “additively manufactured” is a product-by-process type limitation which does not define over the structure disclosed by Goof; any of the elements of Goof are capable of being additively manufactured and having an identical structure to that disclosed by Goof).
Regarding Claim 16, Goof discloses (Figures 5 and 6 especially) a fluid pressure regulator comprising: at least one fluid inlet conduit (inlet conduit coupled to the portion upstream of 114 in the embodiment described in col. 6, line 60 - col. 7, line 2) for connection to a pressurised fluid source (the inlet conduit at least capable of being connected to a pressurised fluid source at the inlet end thereof); an outlet conduit (outlet conduit downstream of 112); and an elastically expansible chamber (chamber defined by elastically deformable portion 112 as shown in Figure 6 especially) arranged between the at least one fluid inlet conduit (inlet upstream of 114) and the outlet conduit (outlet conduit downstream of 112), the elastically expansible chamber being configured to elastically deform the at least one fluid inlet conduit upon expansion (via plunger 13 114 in the embodiment described in col. 6, line 60 - col. 7, line 2), the outlet conduit (outlet conduit downstream of 112) and the elastically expansible chamber (chamber defined by elastically deformable portion 112 as shown in Figure 6 especially) are arranged such that the direction of fluid flow through the at least one fluid inlet conduit is opposite to the direction of fluid flow through the elastically expansible chamber and through the outlet conduit (as shown in Figure 6; fluid flows left to right in the inlet conduit while fluid flows right to left in the elastically expansible chamber and outlet conduit), wherein the elastically expansible chamber has a fluid inlet and a fluid outlet (the chamber defined within 112 has an inlet at the right end of Figure 6 and an outlet at the left end of Figure 6), the fluid outlet of the expansible chamber being separate from the fluid inlet of the expansible chamber (the inlet and outlet are separated by the axial length of the chamber as shown in Figure 6 in the same manner as achieved by applicant’s device).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goof (US Patent 4071039) in view of Gledhill (GB 1096323).
Regarding Claim 11, Goof is silent on the particular material of the expansible chamber and therefore does not disclose the expansible chamber is metallic, elastomeric or composite.
Gledhill teaches a fluid pressure regulator (Figure 1 especially) and further teaches an expansible chamber (formed in part by cylindrical diaphragm 8) is metallic, elastomeric or composite (8 is rubber as shown by the cross-hatching in accordance with MPEP 608).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Goof such that the expansible chamber is rubber (and therefore elastomeric) as taught by Gledhill for the purpose of utilizing a readily available material known in the art to be suitable for use in fluid pressure responsive materials.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goof (US Patent 4071039) in view of Baker (US Patent Application 2004/0009107) or vice versa.
Regarding Claim 13, Goof discloses the fluid pressure regulator of claim 1 (as described above).  Goof does not disclose an aircraft evacuation system comprising: an inflatable evacuation slide; and a pressurised fluid source connected to the at least one inlet conduit of the pressure regulator, wherein the system is configured to inflate the evacuation slide using flow from the outlet conduit of the pressure regulator.
Baker teaches an aircraft evacuation system (abstract) comprising an inflatable evacuation slide (para. 0012); and a pressurised fluid source 12 connected to at least one inlet conduit 32 of a pressure regulator 34, wherein the system is configured to inflate the evacuation slide using flow from an outlet conduit 35 of the pressure regulator.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Goof such that the regulator is utilized in combination with an aircraft evacuation system as taught by Baker for the purpose of utilizing the regulator in an alternative manner known in the art in which fluid regulators are desired.
Alternatively, Baker teaches an aircraft evacuation system as claimed (as described above), however fails to teach the regulator as recited in claim 1.  Goof teaches a regulator having all of the elements recited in claim 1 as described above.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the system of Baker such that the regulator is 
Regarding Claim 14, Goof in view of Baker or vice versa further discloses an aspirator (38 as taught by Baker) wherein the system is configured to inflate the evacuation slide by the flow from the outlet conduit of the pressure regulator inducing a pressure differential in the aspirator to induce air into the evacuation slide (achieved via the venturi taught by Baker which is not shown; para. 0019).
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 is allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, applicant argues that the previously applied art fails to teach the new limitations of “the elastically expansible chamber is configured to receive fluid from the fluid inlet conduit at one side of the elastically expansible chamber and to expel fluid to the outlet conduit at an opposite side of the elastically expansible chamber” or “the elastically expansible chamber has a fluid inlet and a fluid outlet”.  112 as shown in Figure 6 as described above) which has an inlet at one side (right side of Figure 6) and an outlet on the opposite side (left side of Figure 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753